PRICE, Presiding Judge.
The appellant was convicted of the offense denounced by Section 106, Title 14,, Code 1940.
The Attorney General has filed a motion-to strike the transcript of the evidence because it was not timely filed with the-circuit clerk.
The judgment of conviction was rendered on April 11, 1963, and appellant gave notice of appeal on that date.
*669Motion for a new trial filed on June 12, 1963, was not filed within thirty-days from the date on which the judgment was rendered and the court was without power to rule on said motion. Title 13, Sec. 119, Code 1940; Long v. State, 29 Ala.App. 361, 196 So 165.
 The motion for a new trial not having been timely filed, the transcript of the evidence should have been filed with the circuit clerk within sixty days after April 11, 1963, the date on which the appeal was taken. Relf v. State, 267 Ala. 3, 99 So.2d 216; Lipkin v. State, 40 Ala.App. 423, 115 So.2d 283; Lyons v. State, 40 Ala.App. 492, 115 So.2d 669. It was not filed until July 23, 1963. The motion to strike the transcript of the evidence must be granted.
We have examined the record proper and find it in all things regular.
Transcript of the evidence stricken; Judgment affirmed.
Affirmed.
CATES, J., not sitting.